Holmes, J.
This is an appeal from a decree of the Chancery Court of Forrest County granting an injunction to prevent the appellants from engaging in the sale of beer in violation of an order of the Board of Supervisors of Forrest County zoning a certain area of the County as against the sale of beer.
*146The order of the Board here involved was adopted and entered pursuant to Section 10224 of the Mississippi Code of 1942, which provides as follows:
‘‘Municipalities may enforce such proper rules and regulations for fixing zones and territories, prescribing hours of opening and closing, and for such other measures as will promote public health, morals and safety, as they may by ordinance provide, and the board of supervisors of any county may make such rules-and regulations as to territory outside of municipalities as áre herein• provided for municipalities.”
' The appellants assign as error that the court erred in granting the injunction for the reason, first, that the order of the board having been adopted and entered without notice and without a hearing to complaining parties, was invalid and beyond the power of the board, and second, that there was no proof to justify the issuance of the injunction against the appellants.
We need not elaborate upon the issues here raised further than to say that such issues have been determined adversely to the appellants in the very recent cases of Pat Massengale, et al v. State of Mississippi, et al, No. 40,467, decided April 8, 1957, not yet reported, and Ralph E. Miller v. Board of Supervisors of Forrest County, No. 40,483, decided April 22, 1957, not yet reported.
It follows that the decree of the court below must be and it is affirmed.
Affirmed.
McGehee,- G. Jand Roberds, Lee and Ethridge, JJ., concur.